DETAILED ACTION
Drawings
The drawings are objected to because figure 2 shows boxes and a line without any corresponding labels in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four per se is non-statutory.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7-9, 11, 13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (US-PGPUB 2012/0250704).
	Regarding claim 1, Yamada teaches a method for determining a synchronization accuracy of a time synchronization of a first communication unit, the method comprising: transmitting a time request via a communication channel at a corresponding instant of time of transmission from the first communication unit to a second communication unit [Para 32-33, message 301 is a time request message]; receiving a time response at a corresponding instant of time of reception at the first communication unit, wherein the time response comprises a synchronization time specification of the second communication unit [Para 34, receives time from slave node which is used for synchronization]; and determining the synchronization accuracy based on the instant of time of transmission and the instant of time of reception [Para 33-38, synchronization accuracy is determined based on transmission time and reception time by using timestamps T1-T4].
Regarding claim 2, Yamada teaches the time synchronization module selects another network node which is a transmission source of the time synchronization packet 
Regarding claims 5 and 17, Yamada  to determine the synchronization accuracy, a time period between receiving the time request and sending the time response at the second communication unit is taken into account, which time period is inserted as a dwell time into the time response, and/or wherein an instant of time of reception of the time request and an instant of time of transmission of the time response are taken into account, which are inserted into the time response [Para 35].
Regarding claim 7, Yamada teaches a plurality of time requests is sent from the first communication unit via the communication channel to a corresponding plurality of communication units, which are configured accordingly at least with respect to of sending the time response of the second communication unit [Para 36].
Regarding claim 8, Yamada teaches in case of a deviation of the synchronization time specification of the second communication unit from a time specification of the first communication unit the time specification of the first communication unit is gradually adapted the synchronization time specification [Para 50-53].
Regarding claim 9, Yamada teaches one or more of respective identification features, checksums, and signatures, by which a time response is clearly assigned to a corresponding time request, are attached to the time request and the time response [Para 32-33].
Regarding claim 11, Yamada teaches a method for determining a synchronization accuracy of a time synchronization of a first communication unit, the method comprising: receiving a time request from the first communication unit at a 
Regarding claim 13, Yamada teaches computer program for carrying out the method of claim 1, the computer program running on a computer, a processor or a programmable hardware component [Para 28].
Allowable Subject Matter
Claims 3, 4, 6, 10, 12, 14-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cho (USPN 7,385,878) teaches extending a 6-bit local time offset in a sync channel message to 7-bit local time offset to calculate an actual local time offset in a corresponding area.  A local time in a current area is calculated by using the obtained local time offset and time information.  A quarter flag that is previously stored in a mobile communication terminal is added to the 7-bit offset.
Wang et al. (USPN 10,778,359) teaches receiving request message sent by a terminal by a programmable logic device.  Time synchronization message is generated by the programmable logic device according to the request message.  The time synchronization message is sent to the terminal by the programmable logic device.  
Qiao et al. (USPN 10,673,551) teaches receiving a synchronization message that carries a time synchronization deviation and is sent by an upstream network side boundary device by a third-party network side boundary device.  The synchronization message that carries the time synchronization deviation to a downstream network side boundary device is transparently transmitted by the third-party network side boundary device such that the downstream network side boundary device performs time synchronization with the upstream network side boundary device according to the time synchronization deviation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211. The examiner can normally be reached Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/Chandrahas B Patel/             Primary Examiner, Art Unit 2464